Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice is in reply to papers filed on 02/07/2022. Claim 2 was cancelled. Claims 1, 3, 8, 15, and 17 were amended. Claims 1, 8, and 15 are independent.

Response to Arguments
	Applicant’s arguments (“REMARKS”) filed February 7, 2022 have been fully considered and they are persuasive.
	The objection of claims 3 and 17 due to minor informalities has been withdrawn in view of the claim amendments.
	The rejection of claim 2 under 35 U.S.C. 103 is now moot due to the cancellation of claim 2.
	The rejection of claims 1 and 3-20 under 35 U.S.C 103 has been withdrawn in view of the claim arguments and amendments presented on pp. 9-10 of the REMARKS. 

Allowable Subject Matter
	Claims 1 and 3-20 are allowed. The following is the Examiner’s statement for reasons of allowance:
	Regarding claim 1, the prior art of record Chiroglazov et al., US 2004/0093397 A1 (hereinafter, “Chiroglazov ‘397) Schmahmann, in view of US 2018/0062852 (hereinafter, “Schmahmann ‘852”) does not appear to disclose: “generating, in response to the session descriptor being authorized, a collaboration result at the server based on the input parameter and execution of the executable without the first account gaining access to the input parameter and without the second account gaining access to the executable, the collaboration result comprising output data generated by the executable”.
	Claim 1 was amended to further define that the “execution of the executable” would be initiated such that “the first account” would not gain access to “the input parameter”, and “the second account” would not gain access to “the executable”, and that the “collaboration result” would be generated “at the server”. The closest prior art to this teaching is Chiroglazov ‘397, which was used in the previous 103 rejection. Chiroglazov ‘397 discloses a collaborative environment where different parties may send data to an access-controlled resource pool for shared use. Parties may further retrieve resources from the shared set of resources to their own respective isolated working systems for execution or analysis. However, Chiroglazov ‘397 is silent on performing execution of an executable in isolated working systems where a first party would not have access to inputs of the executable and a second party would not have access to the executable. Instead in Chiroglazov ‘397, one party would have access to both the input and the executable when performing execution within the isolated working system. Furthermore, the isolated working systems in Chiroglazov ‘397 is separate and isolated from the main collaborative environment where the shared set of resources are stored, while in claim 1, the storing of “the executable”, the storing of “the input parameter”, and the “execution of the executable” are all performed “at the server.”
	To this, Schmahmann ‘852 adds an access control data process that specifies access permissions for the generated collaboration result, but is silent on “execution of the executable without the first account gaining access to the input parameter and without the second account gaining access to the executable.”
	For the reasons described above, the prior art of record does not disclose, with respect to claims 8 and 15, features corresponding to those of claim 1 in the respective contexts. 

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seshadri, US 2004/0221179 A1: Secure “Design Zones” within a collaborative computing environment that allows collaborators to work together without compromising Intellectual Property protection.
Rexer et al., US 2013/0311894 A1: A system that allows fine-tuning of access controls for a plurality applications used within a collaboration environment. 
Phatak et al., US 2018/0060456 A1: A collaborative simulation environment which allows a first collaborator to provide an executable simulation and a second collaborator to provide the inputs to the executable simulation.
Lee et al., US 2013/0014023 A1: Collaboration sessions for workspaces within a collaboration environment, where the sessions define specific permissions for each collaborator within the workspace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494